DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. The disclosure of the prior-filed provisional application, Application No. 62/354,825 and 62/369,124 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 25, 36 and 48 recite method of multi model artificial neural network (ANN). Claimed limitations including physical, organizational, chemical properties, customized layers, socket layers are not mentioned in provisional application 62/354,825. The limitations of  “responsive to an indication that the convolutionally processed input data fits with the customized input layer: converting properties of the customized input layer into an input socket 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 48 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 25 – 26, 28 – 29, 35 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, Multi-Level and Multi-Scale Feature Aggregation Using Pre trained Convolutional Neural Networks, IEEE Signal Processing Letters, 08 June 2017.

Regarding Claim 25, Lee discloses: 
A computer implemented method for managing a plurality of artificial neural networks in a machine learning system (Lee, sec. III.B. ln. 16 – 17, where Keras and Theano framework running on GPU), comprising: 
receiving input data for a customized input data layer for the plurality of artificial neural networks, the input data having identified physical, organizational or chemical properties, and processing the input data by at least one convolutional layer to produce convolutionally processed input data (Lee, fig. 1, where the color blocks [customized input data layer] in the Multi-level and Multi-scale Aggregated Features section are the input layer of the following classifier neural network; color block receive data [convolutionally processed input data] from convolution neural networks [plurality of artificial neural networks]; the input data has different dimensions [physical, organizational or chemical properties]); 
confirming a range of the identified physical, organizational or chemical properties of the input data; confirming that the convolutionally processed input data fits with the customized input layer (Lee, fig. 1 & sec. II A & sec. II B, where the colored box takes audio 
responsive to an indication that the convolutionally processed input data fits with the customized input layer: converting properties of the customized input layer into an input socket layer of the plurality of artificial neural networks, placing the properties of the customized input layer into the input socket layer of the plurality of artificial neural networks, and proceeding to prepare an output prediction using the plurality of artificial neural networks (Lee, fig. 1, the colored boxes [customized input layer] are aggregated [converted] by feature aggregation step [input socket layer] into Multi-level and Multi-scale Aggregated Feature; the one dimensional [properties] data are passed into the aggregated feature; tag prediction are output by the top neural network);
and responsive to an indication that the convolutionally processed input data does not fit with the customized input layer, requesting at least one of an additional convolutional layer process or a training of a new neural network model, and proceeding to prepare an output prediction (Lee, fig. 1, where for the audio file with 18 frame, which doesn’t fit the middle convolution path because the frame will not be pooled properly into one dimension and feed into colored box, use left convolution path [additional convolutional layer]), 
wherein the input socket layer is configured to automatically and dynamically initiate changes to the machine learning system to accommodate the input data (Lee, fig. 1 & sec. II. C, where during training of the system, the feature aggregation step [input socket layer] prepare 

Regarding Claim 26, depending on Claim 25, Lee further discloses: 
receiving at an output socket layer, an output prediction from the plurality of artificial neural networks (Lee fig. 1 & sec. II. A, ln. 25 – 27, where each of the models can be actually used to predict the tags … the local predictions; the colored boxes [output socket layer] receive from each convolution path [plurality of artificial neural network] the output of local predictions);
confirming the range of the identified physical, organizational or chemical properties of the output prediction; confirming the output prediction is a fit with a customized output layer (Lee, fig. 1 & sec. II A & sec. II B, where the feature aggregation step [customized output layer] aggregate the audio inputs that the frames are pooled into one dimension; audio data of 27 frames processed by the middle convolutional path are pooled into one dimension [physical property] which fits the blue colored box in the feature aggregation step [portion of the customized output layer]); 
 responsive to an indication that the output prediction fits with the customized output layer: converting properties of the output prediction by an output socket layer to the customized output layer, placing the properties of the output socket layer into the customized output layer (Lee, fig. 1, the colored boxes [output socket layer] are aggregated [converted] by feature aggregation step [customized output layer] into Multi-level and Multi-scale Aggregated Feature; the one dimensional [properties] data are passed into the aggregated feature);

wherein the output socket layer is configured to automatically and dynamically initiate changes to the machine learning system to accommodate the output prediction (Lee, fig. 1 & sec. II. C, where the training process starts from the colored boxes [output socket layer] that collect data for the system to automatically and dynamically change the parameters to learn [accommodate] the input data).

Regarding Claim 28, depending on Claim 26, Lee further discloses: 
wherein confirming the output prediction is a fit with a customized output layer further comprises: receiving an output vector from the customized output layer (Lee, fig. 1, where the feature aggregation step [customized output layer] send data [output vector] to the following layers); 
measuring a distance between the output vector and a pre-trained model of the plurality of artificial neural networks, wherein the distance indicates whether there is a sufficient match between the customized output layer and the pre-trained model; responsive to an indication of a sufficient match with the pre-trained model and the output vector, 
responsive to an indication that there is not a sufficient match with the pre-trained model and the output vector; identifying whether the output vector is a sufficient match with an additional output convolutional layer; responsive to an indication that the output vector is a sufficient match with an additional output convolutional layer, automatically requesting processing of an additional output convolutional layer (Lee, fig. 1 & sec. II. A & sec. II. B, where for the audio file with 18 frame, the middle convolution path [pre-trained model] will not properly pooled into one dimension; the left convolutional path [additional output convolutional layer] can output one dimensional output; based on this mathematical analysis, use the left convolutional path for the 18 frame audio file);
and responsive to an indication that the output vector is not a sufficient match with an additional output convolutional layer, automatically requesting the training of the new neural network model for use with the plurality of artificial neural networks (Lee, sec. II. A. ln. 2 – 8, where we choose the segment size such that the hidden layers capture multi-level audio feature … for example 18, 27, 54 frame … they take care of at least one beat long; i.e., processing audio file with different BPM to cover at least one beat long may require different convolutional setup that can take different frame size other than 18, 27 and 54 to properly pool audio frames into one dimension and thus require training to involve the new neural network model).

Regarding Claim 29, depending on Claim 25, Lee further discloses: 
wherein confirming that the convolutionally processed input data fits with the customized input layer further comprises: receiving an input vector from the customized input layer (Lee, fig. 1, where the feature aggregation step receive data [input vector] from each colored boxes [customized input layer]); 
measuring a distance between the input vector and a pre-trained model of the artificial neural network, wherein the distance indicates whether there is a sufficient match between the input data and the pre-trained model; responsive to an indication of a sufficient match with the pre-trained model and the input vector, indicating that the convolutionally processed input data fits with the customized input layer (Lee, fig. 1 & sec. II. A & sec. II. B, where for the audio file with 27 frame, using the middle convolution path [pre-trained model] will fit because the audio frames will be pooled properly into one dimension, based on this mathematical analysis to determine if a convolutional path is a fit);
responsive to an indication that there is not a sufficient match with the pre-trained model and the input vector; identifying whether the input vector is a sufficient match with an additional convolutional layer; responsive to an indication that the input vector is a sufficient match with an additional convolutional layer, automatically requesting processing of an additional convolutional layer (Lee, fig. 1 & sec. II. A & sec. II. B, where for the audio file with 18 frame, the middle convolution path [pre-trained model] will not properly pooled into one dimension; the left convolutional path [additional convolutional layer] can properly pool into 
and responsive to an indication that the input vector is not a sufficient match with an additional convolutional layer, automatically requesting the training of the new neural network model (Lee, sec. II. A. ln. 2 – 8, where we choose the segment size such that the hidden layers capture multi-level audio feature … for example 18, 27, 54 frame … they take care of at least one beat long; i.e., processing audio file with different BPM to cover at least one beat long may require different convolutional setup that can take different frame size other than 18, 27 and 54 to properly pool audio frames into one dimension and thus require training to involve the new neural network model).

Regarding Claim 35, Claim 35 is the corresponding computer readable storage medium claim of Claim 25. Lee further discloses: 
 A computer readable storage medium having instructions stored thereon, the instructions when executed on a machine cause the machine to perform the method (Lee, sec. III.B. ln. 16 – 17, where Keras and Theano framework [program instruction stored on computer readable medium] running on GPU).
Claim 35 is rejected with the same reason as Claim 25.

Regarding Claim 48, Claim 48 is the corresponding machine learning system claim of Claim 25. Lee further discloses: a machine learning system (Lee, fig. 1, where the machine learning system). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Multi-Level and Multi-Scale Feature Aggregation Using Pre trained Convolutional Neural Networks, IEEE Signal Processing Letters, 08 June 2017 in view of Nam, A Deep Bag of Features Model for Music Auto-Tagging, arXiv, 2015.

Regarding Claim 27, depending on Claim 26, Lee discloses the method of Claim 26. Lee further discloses:
processing the customized output layer through a convolutional model to produce a convoluted output prediction (Lee fig. 1, where the audio file processed through convolutional model and the feature aggregation step [customized output layer] to produce convoluted data output for prediction); and providing the convoluted output prediction to a user as output data (Lee, fig. 5, where the tag prediction is provided).
Lee does not explicitly disclose:
calculating probabilities of phenomena occurring in a predictive model;
Nam explicitly discloses:
calculating probabilities of phenomena occurring in a predictive model (Nam, eq. 4 & 5, where calculate the conditional probability distribution);
Lee and Nam both teach deep learning model for music tagging and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee’s disclosure of convolutional pre-processed prediction model with Nam’s disclosure of probabilistic prediction model to achieve the claimed .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Multi-Level and Multi-Scale Feature Aggregation Using Pre trained Convolutional Neural Networks, IEEE Signal Processing Letters, 08 June 2017 in view of Loshchilov, Online Batch Selection for Fast Training of Neural Networks, arXiv, 2016; 

Regarding Claim 30, depending on Claim 25, Lee discloses the method of Claim 25. Lee further discloses:
identifying properties to be trained in the machine learning system (Lee, fig. 1 & sec. II. B, where we make final predictions of tags from the aggregated multi-level and multi-scale features [properties to be trained] … we train another classifier … depending on the datasets); 
Lee does not explicitly disclose:
selecting a range of outcomes for the output prediction; tagging data based on the selected range of outcomes, to generate tagged data; and providing the tagged data to train a first neural network model.
Loshchilov explicitly discloses: 
selecting a range of outcomes for the output prediction; tagging data based on the selected range of outcomes, to generate tagged data; and providing the tagged data to train a first neural network model (Loshchilov, alg. 3, & page5, para. 3, where the datapoint to be selected is the one whose rank w.r.t. the latest known loss value is isel; i.e., the data that the i which will be used to train the neural network model).
Lee and Loshchilov both teach training of neural network model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Lee’s disclosure of neural network prediction model with Loshchilov’s disclosure of batch selection based on the prediction outcome to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to speed up training time (Loshchilov, abs. ln. 14 – 16).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Multi-Level and Multi-Scale Feature Aggregation Using Pre trained Convolutional Neural Networks, IEEE Signal Processing Letters, 08 June 2017 in view of Loshchilov, Online Batch Selection for Fast Training of Neural Networks, arXiv, 2016 further in view of Yin, Multichannel Variable-size Convolution for Sentence Classification, Proceedings of the 19th Conference on Computational Language Learning, 2015; 

Regarding Claim 31, depending on Claim 30, Lee in view of Loshchilov discloses the method of Claim 30. Lee in view of Loshchilov do not explicitly disclose:
wherein the first neural network model includes language and contextual classifiers for natural language responses.
Yin explicitly disclose:

Lee (in view of Loshchilov) and Yin both teach neural network model using multiple convolutional model for feature extraction and fully connected layer for classification and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lee (in view of Loshchilov)’s disclosure of neural network prediction model to Yin’s disclosure of the application on natural language processing to achieve the claimed teaching as the combination yield predictable results (MPEP 2143.F).

Claim 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Multi-Level and Multi-Scale Feature Aggregation Using Pre trained Convolutional Neural Networks, IEEE Signal Processing Letters, 08 June 2017 in view of Loshchilov, Online Batch Selection for Fast Training of Neural Networks, arXiv, 2016, Yin, Multichannel Variable-size Convolution for Sentence Classification, Proceedings of the 19th Conference on Computational Language Learning, 2015, further in view of Schmitt, Matching Jobs and Resumes a Deep Collaborative Filtering Task, GCAI 2nd Global Conference on Artificial Intelligence, 2016; 

Regarding Claim 32, depending on Claim 31, Lee in view of Loshchilov and Yin discloses the method of Claim 31. Lee in view of Loshchilov and Yin do not explicitly disclose:
wherein the output prediction provides matching for a job matching service.
Schmitt explicitly disclose:
this paper … tackling the matching of CVs and job announcements and providing support to recruiters).
Lee (in view of Loshchilov and Yin) and Schmitt both teach natural language processing on diverse corpora to classify/extract semantic features and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lee (in view of Loshchilov and Yin)’s disclosure of the convolutional neural network language processing model to Schmitt’s disclosure of the application on job matching to achieve the claimed teaching as the combination yield predictable results (MPEP 2143.F).

Regarding Claim 33, depending on Claim 32, Lee in view of Loshchilov, Yin and Schmitt discloses the method of Claim 32. Lee in view of Loshchilov, Yin and Schmitt further discloses:  
wherein the natural language responses include open ended textual response from a job candidate subscribed to the job matching service, responsive to a request from an employer for information (Schmitt, sec. 1, para. 3, ln. 1 – 3 where presented study exploits the logs of a recruitment agency [job matching service] …. Including … job announcements, … CVs [open ended textual response to job announcements of employer]).

Regarding Claim 34, depending on Claim 33, Lee in view of Loshchilov, Yin and Schmitt discloses the method of Claim 33. Lee in view of Loshchilov, Yin and Schmitt further discloses:  
.

Claim 36 – 37, 44 – 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Piczak Environmental_sound_classification_with_convolutional_neural_networks, 2015 IEEE International Workshop on Machine Learning for Signal Processing, 2015 in view of Motter, Predictive Multiple Model Switching Control with the Self-Organizing Map, Proceedings of the IEEE-INNS-ENNS International Joint Conference on Neural Networks IJCNN 2000, and further in view of O’Connor, US20150306761, Trainable Convolutional Network Apparatus and Methods for Operating a Robotic Vehicle, 2014.  

Regarding Claim 36, Piczak discloses: 
A machine learning system having a plurality of artificial neural networks and using customized layers, comprising; a processor coupled to memory (Piczak, sec. 3.2. foot note, where the execution of convolutional and fully connected layers are carry out in Python on a computer environment),
a customized input layer coupled to an input socket layer, wherein the input socket layer is configured to provide input data to a plurality of fully connected layers … of trained neural network models wherein the customized input layer is configured to receive the input 
Piczak does not explicitly discloses:
including a plurality of trained neural network models; 
a plurality of fully connected layers of the plurality of trained neural network models 
input socket layer is configured to provide input data to a plurality of fully connected layers of the plurality of trained neural network models
a customized output layer coupled to an output socket layer, wherein the output socket layer is configured to receive output data from the plurality of fully connected layers of the plurality of trained neural network models, wherein the customized output layer is configured to send the output data to at least one output convolutional layer configured to generate output data;
and input fit logic operable by the processor configured to initiate automatic and dynamic changes to the machine learning system when the customized input layer is identified as not being a sufficient fit with the plurality of trained neural network models.
Motter explicitly discloses:
including a plurality of trained neural network models (Motter, fig. 1, where multiple SOM predictors [trained neural networks with fully connected layers]); 
a plurality of fully connected layers of the plurality of trained neural network models (Motter, intro, para. 2, ln. 2 – 4, where the idea here is that the SOM [neural network with fully  trained with responses from the full operating range, provides a basis for local dynamic models)
input socket layer is configured to provide input data to a plurality of fully connected layers of the plurality of trained neural network models (Motter fig. 1, where the input of the model are routed to multiple SOM [plurality of fully connected neural networks] )
a customized output layer coupled to an output socket layer, wherein the output socket layer is configured to receive output data from the plurality of fully connected layers of the plurality of trained neural network models (Motter, fig. 1, where the output of multiple SOM are selectively routed [output socket layer] and output [customized output layer] to the predictive controller), 
and input fit logic operable by the processor configured to initiate automatic and dynamic changes to the machine learning system when the customized input layer is identified as not being a sufficient fit with the plurality of trained neural network models (Motter, fig. 1, & sec. V. A. para. 1, ln. 7 – 8, where the control input clustering logic [fit logic] choose one of the SOM automatically based on the recent control input; i.e., when the new selected SOM different than the current used SOM, the current SOM is no longer fit, PMMSC will automatically change the system to use the new SOM).
Piczak and Motter both teach fully connected neural network model for prediction and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Piczak’s disclosure of convolutional pre-processed prediction model with Motter’s disclosure of multi model prediction to achieve the claimed teaching. One of the ordinary skill in the art would have 
Piczak in view of Motter do not explicitly discloses: 
wherein the customized output layer is configured to send the output data to at least one output convolutional layer configured to generate output data;
O’Connor explicitly discloses: 
wherein the customized output layer is configured to send the output data to at least one output convolutional layer configured to generate output data (O’Connor, fig. 5B, para. 0093 & para 0095, where output layer 560 send the output data to combiner 584, the combiner may implement a transfer function h(x) … in one or more implementation, the transfer function may comprise a convolution operation);
Piczak (in view of Motter) and O’Connor both teach convolution - fully connected neural network model to prediction audio data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the output prediction disclosed by Piczak (in view of Motter)’s teaching to generate control output for different application as disclosed by O’Connor to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification as the combination yield predictable result.

Regarding Claim 37, depending on Claim 36, Piczak in view of Motter and O’Connor further disclose: 
the idea here is that the SOM trained with responses from the full operating range, provides a basis for local dynamic models; i.e., in the event that the system is in the new environment and the full operation range changed, a new local model trained to cover the full operation range can be used).

Regarding Claim 44, depending on Claim 36, Piczak in view of Motter and O’Connor further discloses:
output fit logic operable by the processor configured to initiate dynamic changes to the machine learning system when the customized output layer is identified as not being a sufficient fit with the plurality of trained neural network models (Motter fig. 1 & intro. para. 1, ln. 6 – 9, where PMMSC automatically switching to the model … that best matches the recently observed input-output behavior [fit with output fit logic], i.e., when the current used model is not the same as the best matched model [not being a sufficient fit], MMSC switch to the best matched model).

Regarding Claim 45, depending on Claim 44, Piczak in view of Motter and O’Connor further disclose:

confirm the range of the identified physical, organizational or chemical properties of the output prediction; confirm the output prediction is a fit with a customized output layer; responsive to an indication that the output prediction fits with the customized output layer: convert properties of the output prediction by an output socket layer to the customized output layer, placing the properties of the output socket layer into the customized output layer (Motter, eq. 8, fig. 1, sec. V.A. para. 1, ln. 11 – 17, where based on the control signal, the predicted output determines the next control input which, determines the next best model, then route [convert by output socket layer] and output [customized output layer] prediction to the predictive controller); 
and responsive to an indication that the output prediction at the output socket layer does not fit with the customized output layer, requesting at least one of an additional output convolutional layer process or a training of a new neural network model, and placing the properties of the output socket layer into the customized output layer (Motter, intro, para. 2, ln. 2 – 4, where the idea here is that the SOM [neural network with fully connected layers] trained with responses from the full operating range, provides a basis for local dynamic models; i.e., in the event that the system is in the new environment and the full operation range changed, a new local model trained to cover the full operation range can be used).


wherein the input socket layer and output socket layer are configured to enable the dynamic changes to the machine learning system to provide logic for fitting the plurality of artificial neural networks to the customized input layer and the customized output layer (Motter, fig. 1, where input [customized input layer] and output [customized output layer] of multiple SOM models are automatically routed [input socket layer; output socket layer] based on the best available model logic).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Piczak Environmental_sound_classification_with_convolutional_neural_networks, 2015 IEEE International Workshop on Machine Learning for Signal Processing, 2015, in view of Motter, Predictive Multiple Model Switching Control with the Self-Organizing Map, Proceedings of the IEEE-INNS-ENNS International Joint Conference on Neural Networks IJCNN 2000, O’Connor, US20150306761, Trainable Convolutional Network Apparatus and Methods for Operating a Robotic Vehicle, 2014, and further in view of Loshchilov, Online Batch Selection for Fast Training of Neural Networks, arXiv, 2016; 

Regarding Claim 39, depending on Claim 37, Piczak in view of Motter and O’Connor discloses the method of Claim 37. Piczak further discloses:
identifying properties to be trained in the machine learning system (Piczak, sec. 3.2, para. 2, ln. 10 – 12, where training dataset [properties of the data to be trained]); 

selecting a range of outcomes for the output prediction; tagging data based on the selected range of outcomes, to generate tagged data; and providing the tagged data to train a first neural network model.
Loshchilov explicitly discloses: 
selecting a range of outcomes for the output prediction; tagging data based on the selected range of outcomes, to generate tagged data; and providing the tagged data to train a first neural network model (Loshchilov, alg. 3, & page5, para. 3, where the datapoint to be selected is the one whose rank w.r.t. the latest known loss value is isel; i.e., the data that the prediction outcome are in a certain range are added into di which will be used to train the neural network model).
Piczak (in view of Motter and O’Connor) and Loshchilov both teach training of neural network model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Piczak (in view of Motter and O’Connor)’s disclosure of neural network prediction model with Loshchilov’s disclosure of batch selection based on the prediction outcome to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to speed up training time (Loshchilov, abs. ln. 14 – 16).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Piczak Environmental_sound_classification_with_convolutional_neural_networks, 2015 IEEE International Workshop on Machine Learning for Signal Processing, 2015 in view of Motter,  

Regarding Claim 40, depending on Claim 39, Piczak in view of  Motter, O’Connor and Loshchilov discloses the method of Claim 39. Piczak in view of Motter, O’Connor and Loshchilov do not explicitly disclose:
wherein the first neural network model includes language and contextual classifiers for natural language responses.
Yin explicitly disclose:
wherein the first neural network model includes language and contextual classifiers for natural language responses (Yin, fig. 1, where using multiple CNN of different setting to abstract variable features for sentence [natural language response] classification).
Piczak (in view of Motter, O’Connor and Loshchilov) and Yin both teach neural network model using multiple convolutional model for feature extraction and fully connected layer for classification and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Piczak (in view of Motter, O’Connor and Loshchilov)’s disclosure of neural network prediction model to Yin’s disclosure of the application on natural language processing to achieve the claimed teaching as the combination yield predictable results (MPEP 2143.F).

Claim 41 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Piczak Environmental_sound_classification_with_convolutional_neural_networks, 2015 IEEE International Workshop on Machine Learning for Signal Processing, 2015 in view of Motter, Predictive Multiple Model Switching Control with the Self-Organizing Map, Proceedings of the IEEE-INNS-ENNS International Joint Conference on Neural Networks IJCNN 2000, O’Connor, US20150306761, Trainable Convolutional Network Apparatus and Methods for Operating a Robotic Vehicle, 2014, Loshchilov, Online Batch Selection for Fast Training of Neural Networks, arXiv, 2016, Yin, Multichannel Variable-size Convolution for Sentence Classification, Proceedings of the 19th Conference on Computational Language Learning, 2015, further in view of Kessler, a Hybrid Approach to managing Job Offers and Candidates, Information Processing and Management 48, 2012; 

Regarding Claim 41, depending on Claim 40, Piczak in view of Motter, O’Connor, Loshchilov and Yin discloses the method of Claim 40. Piczak in view of Motter, O’Connor, Loshchilov and Yin do not explicitly disclose:
wherein the output prediction provides matching for a job matching service.
Kessler explicitly disclose:
wherein the output prediction provides matching for a job matching service (Kessler,  sec. 3, para. 1, ln. 8, where using a SVM classifier … preliminary classification [output prediction] is the transmitted to a corrective post processing; fig. 1, where the system provide job matching service).


Regarding Claim 42, depending on Claim 41, Piczak in view of Motter, O’Connor, Loshchilov, Yin and Kessler discloses the method of Claim 41. Piczak in view of Motter, O’Connor, Loshchilov, Yin and Kessler further discloses:  
wherein the natural language responses include open ended textual response from a job candidate subscribed to the job matching service, responsive to a request from an employer for information (Kessler, fig. 1, where e-mail [natural language response include open ended textural response] are processed by the system; sec. 5, ln. 1 where Aktor’s [job matching service] database of Aktor Interactive composed of 1917 candidates [candidate subscribe to job matching service] ).

Regarding Claim 43, depending on Claim 42, Piczak in view of Motter, O’Connor, Loshchilov, Yin and Kessler discloses the method of Claim 42. Piczak in view of Motter, O’Connor, Loshchilov, Yin and Kessler further discloses:  
using a SVM classifier [machine learning model];  the SVM classifier are trained with training data [tagged data] and find classifications in the email [contextual data]).

Allowable Subject Matter
Claim 38 would be allowable if rewritten or amended to overcome in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior fairly discloses “responsive to an indication that the input vector is a sufficient match with an additional convolutional layer, automatically request processing of an additional convolutional layer; and responsive to an indication that the input vector is not a sufficient match with an additional convolutional layer, automatically request the training of the new neural network model”.  

Claim 46 would be allowable if rewritten or amended to overcome in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior fairly discloses “identify whether the output vector is a sufficient match with an additional output convolutional layer; responsive to an indication that the output vector is a sufficient match with an additional output convolutional layer, automatically request processing of an additional output convolutional layer”.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/Primary Examiner, Art Unit 2122